Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 07/15/22 has been received and entered. Application No. 17/205,877 of which claims 1-20 are pending in the application, all of which are ready for examination by the examiner.  
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Edelstein et al. (U.S. PGPub 2013/0262420; hereinafter “Edelstein”) in view of Xue et al. (U.S. PGPub 2005/0060370; hereinafter “Xue”) and further in view of Goldberg et al. (U.S. Patent 10,324,903; hereinafter “Goldberg”).

As per claims 1 and 10, Edelstein discloses a method comprising: receiving, by one or more computing devices of a server sys tern, a version of content from a first client device; (See Figs. 1-3, paras. 120 and 127, wherein receiving document version is disclosed, as taught by Edelstein.)
determining, by the one or more computing devices, the one or more recipients of the version of the content; (See paras. 120-121, wherein determining recipients are disclosed; as taught by Edelstein.)
determining, by the one or more computing devices, a version identifier corresponding to the version of the content; (See para. 89, wherein document version identifiers are disclosed; as taught by Edelstein.)
storing, by the one or more computing devices, the version of the content and the version identifier in a data structure, the data structure having one or more first data elements that store content data corresponding to one or more versions of the content and one or more second data elements that store version data corresponding to one or more version identifiers of the one or more versions of the content; (See Fig. 2, para. 89, wherein document version identifiers and storing in version database are disclosed; as taught by Edelstein.)
sending, by the one or more computing devices, the version of the content to a second client device of a recipient of the one or more recipients; (See Figs. 2-3 and 5, paras. 38, 58, 89, wherein sending note versions information are disclosed; as taught by Edelstein.)
determining, by the one or more computing devices and based on a difference between the version identifier and the previous version identifier, one or more intervening versions of the content that are between the version of the content and the previous version of the content; (See para. 59, 89 and 96-97, wherein versions tracking subsystem and differences between document versions are disclosed; as taught by Edelstein.)
and sending, by the one or more computing devices, the one or more intervening versions of the content to a second client device. (See paras. 126-127, wherein updating versions access database, also See Fig. 2, paras. 89, 119 and 130 wherein sending versions information are disclosed; as taught by Edelstein.)
However, Edelstein fails to disclose receiving, by the one or more computing devices, a content synchronization request from the second client device, the content synchronization request indicating a previous version identifier of a previous version of the content that precedes the version of the content.
On the other hand, Xue teaches receiving, by the one or more computing devices, a content synchronization request from the second client device, the content synchronization request indicating a previous version identifier of a previous version of the content that precedes the version of the content. (See Fig. 5, paras. 56-57, wherein performing synchronization is disclosed; as taught by Xue.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Xue teachings in the Edelstein system. Skilled artisan would have been motivated to incorporate a version based content distribution and synchronization system configured for content distribution taught by Xue in the Edelstein system for document management.  In addition, both of the references (Edelstein and Xue) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data distribution and synchronization.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Edelstein and Xue fails to disclose the version of the content comprising a message in a communication session between a sender and one or more recipients and the communication session being established using messaging functionality of a client application; wherein the previous version of the content comprises an additional message in the communication session that precedes the message; wherein the one or more intervening versions of the content comprise one or more further messages of the communication session that are between the message and the additional message.
On the other hand, Goldberg teaches the version of the content comprising a message in a communication session between a sender and one or more recipients and the communication session being established using messaging functionality of a client application; (See col. 5, ll 11-20, wherein collaboration content items are disclosed, also See col. 6, ll 45-67, wherein content item versions are disclosed, also See col. 9, ll 16-45, wherein collaboration features, such as instant messaging between users are disclosed; as taught by Goldberg.)
wherein the previous version of the content comprises an additional message in the communication session that precedes the message; (See col. 12, ll 6-25 and col. 16, ll 15-62, wherein additional information for content item and collaboration data are disclosed, also See col. 6, ll 45-67, wherein content item versions are disclosed; as taught by Goldberg.)
wherein the one or more intervening versions of the content comprise one or more further messages of the communication session that are between the message and the additional message. (See col. 12, ll 6-25 and col. 16, ll 15-62, wherein additional information for content item and collaboration data are disclosed, also See col. 6, ll 45-67, wherein content item versions are disclosed; as taught by Goldberg.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Goldberg teachings in the combination of Edelstein and Xue system. Skilled artisan would have been motivated to incorporate content management client synchronization service taught by Goldberg in the combination of Edelstein and Xue system for document management.  In addition, both of the references (Edelstein, Xue, and Goldberg) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data distribution and synchronization.  This close relation between both of the references highly suggests an expectation of success. 



As per claim 16, Edelstein discloses a method comprising: obtaining, via one or more input devices of a client device, input corresponding to one or more user interface elements included in at least one user interface produced by a client application executed by the client device; (See paras. 52 and 87, wherein input/output mechanism for interacting with users and user interfaces are disclosed; as taught by Edelstein.)
generating, based on the input and by the client application, a first version of first content; (See Figs. 1-3, paras. 120 and 127, wherein receiving document version is disclosed, as taught by Edelstein.)
storing, by the client device, the first version of the first content in a first data structure included in a database of the client device, the first data structure having one or more first data elements that store first content data corresponding to one or more first versions of the first content and one or more second data elements that store first version data corresponding to one or more first version identifiers of the first content; (See Fig. 2, para. 89, wherein document version identifiers and storing in version database are disclosed; as taught by Edelstein.)
sending, by the client device, client device content data to a server system, the client device content data including the first version of the first content and data indicating one or more recipients of the first version of the first content; (See Figs. 2-3 and 5, paras. 38, 58, 89, wherein sending note versions information are disclosed; as taught by Edelstein.)
receiving, by the client device and from the server system, a current version of second content and a version identifier of the current version of the second content; (See Fig. 7, paras. 98-99, wherein current document version is disclosed; as taught by Edelstein.)
determining, by the client device, that a second version of second content is absent from a second data structure having one or more first additional data elements that store second content data corresponding to one or more second versions of the second content and one or more second additional data elements that store second version data corresponding to one or more second version identifiers of the second content; (See Figs. 1, 7, paras. 47, 54, 98-99, wherein document versions information database and current document version is disclosed; as taught by Edelstein.)
However, Edelstein fails to disclose sending, by the client device, a content synchronization request to the server system, the content synchronization request indicating a previous version identifier of a previous version of the second content that precedes a current version of the second content and indicating the version identifier of the current version of the second content; and receiving, by the client device and based on the content synchronization request, at least one version of the second content that is between the current version of the second content and the previous version of the second content.
On the other hand, Xue teaches sending, by the client device, a content synchronization request to the server system, the content synchronization request indicating a previous version identifier of a previous version of the second content that precedes a current version of the second content and indicating the version identifier of the current version of the second content; (See Fig. 5, paras. 56-59, wherein performing synchronization is disclosed; as taught by Xue.)
and receiving, by the client device and based on the content synchronization request, at least one version of the second content that is between the current version of the second content and the previous version of the second content. (See Fig. 5, paras. 56-59, wherein performing synchronization is disclosed; as taught by Xue.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Xue teachings in the Edelstein system. Skilled artisan would have been motivated to incorporate a version based content distribution and synchronization system configured for content distribution taught by Xue in the Edelstein system for document management.  In addition, both of the references (Edelstein and Xue) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data distribution and synchronization.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Edelstein and Xue fails to disclose the version of the content comprising a message in a communication session between a sender and one or more recipients and the communication session being established using messaging functionality of a client application; wherein the previous version of the content comprises an additional message in the communication session that precedes the message; wherein the one or more intervening versions of the content comprise one or more further messages of the communication session that are between the message and the additional message.
On the other hand, Goldberg teaches the version of the content comprising a message in a communication session between a sender and one or more recipients and the communication session being established using messaging functionality of a client application; (See col. 5, ll 11-20, wherein collaboration content items are disclosed, also See col. 6, ll 45-67, wherein content item versions are disclosed, also See col. 9, ll 16-45, wherein collaboration features, such as instant messaging between users are disclosed; as taught by Goldberg.)
wherein the previous version of the content comprises an additional message in the communication session that precedes the message; (See col. 12, ll 6-25 and col. 16, ll 15-62, wherein additional information for content item and collaboration data are disclosed, also See col. 6, ll 45-67, wherein content item versions are disclosed; as taught by Goldberg.)
wherein the one or more intervening versions of the content comprise one or more further messages of the communication session that are between the message and the additional message. (See col. 12, ll 6-25 and col. 16, ll 15-62, wherein additional information for content item and collaboration data are disclosed, also See col. 6, ll 45-67, wherein content item versions are disclosed; as taught by Goldberg.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Goldberg teachings in the combination of Edelstein and Xue system. Skilled artisan would have been motivated to incorporate content management client synchronization service taught by Goldberg in the combination of Edelstein and Xue system for document management.  In addition, both of the references (Edelstein, Xue, and Goldberg) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data distribution and synchronization.  This close relation between both of the references highly suggests an expectation of success. 

As per claim 2, the rejection of claim 1 is hereby incorporated by reference, the combination of Edelstein and Goldberg fails to disclose wherein the version identifier is determined by the one or more computing devices according to a scheme indicating that version identifiers for versions of the content include whole numbers that monotonically increase for each subsequent version of the content generated after an initial version of the content.
On the other hand, Xue teaches wherein the version identifier is determined by the one or more computing devices according to a scheme indicating that version identifiers for versions of the content include whole numbers that monotonically increase for each subsequent version of the content generated after an initial version of the content. (See Fig. 5, paras. 39, 47, wherein version numbers are disclosed; as taught by Xue.)
See claim 1 for motivation above.

As per claim 3, the rejection of claim 1 is hereby incorporated by reference, the combination of Edelstein and Goldberg fails to disclose wherein the version identifier includes a first timestamp indicating a first time and the previous version identifier includes a second timestamp indicating a second time that is before the first time.
On the other hand, Xue teaches wherein the version identifier includes a first timestamp indicating a first time and the previous version identifier includes a second timestamp indicating a second time that is before the first time. (See paras. 50-53, wherein time stamp and version stamp are disclosed; as taught by Xue.)
See claim 1 for motivation above.

As per claim 4, the rejection of claim 1 is hereby incorporated by reference, the combination of Edelstein, Xue, and Goldberg discloses wherein the version of the content is sent to the second client device as a push notification without receiving a request for the version of the content from the second client device. (See paras. 106-107, wherein notification process in the sharing subsystem is disclosed; as taught by Edelstein.)

As per claim 5, the rejection of claim 1 is hereby incorporated by reference, the combination of Edelstein, Xue, and Goldberg discloses the one or more second data elements are associated with one or more permissions that restrict access by the first client device and the second client device to the version data stored by the one or more second data elements; (See paras. 39-40 and 45, wherein pre-defined roles and access permissions are disclosed; as taught by Edelstein.)
and the method comprises sending one or more version update commands to the second client device to update additional version data for an instance of the content stored by an additional data structure included in a database of the second client device. (See paras. 105-106, wherein updating process is disclosed; as taught by Edelstein.)

As per claim 6, the rejection of claim 1 is hereby incorporated by reference, the combination of Edelstein, Xue, and Goldberg discloses wherein the server system is used by a service provider to provide one or more services; and the method comprises: obtaining, by the one or more computing devices, an additional version of additional content from a client device of a representative of the service provider; (See paras. 7 and 70-71, wherein additional versions of document are disclosed; as taught by Edelstein.)
determining, by the one or more computing devices, an additional version identifier of the additional version of the additional content; (See paras. 7 and 70-71, wherein additional versions of document are disclosed; as taught by Edelstein.)
determining, by the one or more computing devices, one or more additional recipients of the additional content; (See paras. 67 and 76, wherein recipients are disclosed, also See paras. 7 and 70-71, wherein additional versions of document are disclosed; as taught by Edelstein.)
and sending, by the one or more computing devices, the additional version of the additional content and the additional version identifier to one or more client devices of the one or more additional recipients. (See Figs. 2-3 and 5, paras. 38, 58, 89, wherein sending note versions information are disclosed; as taught by Edelstein.)

As per claim 7, the rejection of claim 6 is hereby incorporated by reference, the combination of Edelstein, Xue, and Goldberg discloses storing, by the one or more computing devices, the additional version of the additional content and the additional version identifier in an additional data structure, the additional data structure having one or more first additional data elements that store additional content data corresponding to one or more additional versions of the additional content and one or more second additional data elements that store additional version data corresponding to one or more additional version identifiers of the additional content. (See Fig. 2, para. 89, wherein document version identifiers and storing in version database are disclosed, also See paras. 7 and 70-71, wherein additional versions of document are disclosed; as taught by Edelstein.)

As per claim 8, the rejection of claim 1 is hereby incorporated by reference, the combination of Edelstein, Xue, and Goldberg discloses the data structure is a first data structure; (See paras. 34 and 173-176, wherein data structures are disclosed; as taught by Edelstein.)
the first client device includes a first database that stores a second data structure having one or more first additional data elements that store first additional content data corresponding to the one or more versions of the content and one or more second additional data elements that store first additional version data corresponding to the one or more version identifiers of the content; (See Fig. 2, para. 89, wherein document version identifiers and storing in version database are disclosed, also See paras. 7 and 70-71, wherein additional versions of document are disclosed; as taught by Edelstein.)
and the second client device includes a second database that stores a third data structure having one or more third additional data elements that store second additional content data corresponding to the one or more versions of the content and one or more fourth additional data elements that store second additional version data corresponding to the one or more version identifiers of the content. (See Fig. 2, para. 89, wherein document version identifiers and storing in version database are disclosed, also See paras. 7 and 70-71, wherein additional versions of document are disclosed; as taught by Edelstein.)

As per claim 9, the rejection of claim 8 is hereby incorporated by reference, the combination of Edelstein, Xue, and Goldberg discloses the version of the content is produced by a first instance of a client application executed by the first client device;  (See Fig. 2, para. 89, wherein document version identifiers and storing in version database are disclosed, also See para. 61, wherein version tracking subsystem functions of capturing and executing document version and content are disclosed; as taught by Edelstein.)
and a second instance of the client application executed by the second client device generates a user interface that includes the version of the content. (See Fig. 2, para. 89, wherein document version identifiers and storing in version database are disclosed, also See para. 61, wherein version tracking subsystem functions of capturing and executing document version and content are disclosed; as taught by Edelstein.)

As per claim 11, the rejection of claim 10 is hereby incorporated by reference, the combination of Edelstein, Xue, and Goldberg discloses wherein the data structure includes a database table having one or more first columns that store the content data corresponding to the one or more versions of the content and one or more second columns that store the version data indicating the one or more version identifiers corresponding to the one or more versions of the content. (See Figs. 4 and 7-8, paras. 135 and 139, wherein retrieving list of document versions are disclosed, also See Fig. 2, para. 89, wherein document version identifiers and storing in version database are disclosed; as taught by Edelstein.)

As per claim 12, the rejection of claim 11 is hereby incorporated by reference, the combination of Edelstein, Xue, and Goldberg discloses wherein the one or more non-transitory computer-readable storage media include additional computer-readable instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform additional operations comprising: performing a query with respect to the version data stored in the one or more second columns to determine the difference between the version identifier and the previous version identifier. (See para. 199, wherein query process is disclosed, also See Figs. 4 and 7-8, paras. 135 and 139, wherein retrieving list of document versions are disclosed, also See para. 59, 89 and 96-97, wherein versions tracking subsystem and differences between document versions are disclosed; as taught by Edelstein.)

As per claim 13, the rejection of claim 11 is hereby incorporated by reference, the combination of Edelstein, Xue, and Goldberg discloses wherein: the one or more second columns are associated with one or more permissions that restrict access by the first client device and the second client device to the version data stored by the one or more second columns; (See paras. 39-40 and 45, wherein pre-defined roles and access permissions are disclosed; as taught by Edelstein.)
and the one or more non-transitory computer-readable storage media include additional computer-readable instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform additional operations comprising: sending one or more version update commands to the second client device to update additional version data for an instance of the content stored by an additional data structure included in a database of the second client device. (See paras. 105-106, wherein updating process is disclosed; as taught by Edelstein.)

As per claim 14, the rejection of claim 10 is hereby incorporated by reference, the combination of Edelstein and Goldberg fails to disclose wherein the difference between the version identifier and the previous version identifier indicates a period of time; and the one or more intervening versions of the content correspond to one or more timestamps that are included in the period of time.
On the other hand, Xue teaches wherein the difference between the version identifier and the previous version identifier indicates a period of time; (See Fig. 5, paras. 39, 47, wherein version numbers are disclosed, also See paras. 50-53, wherein time stamp and version stamp are disclosed; as taught by Xue.)
and the one or more intervening versions of the content correspond to one or more timestamps that are included in the period of time. (See Fig. 5, paras. 39, 47, wherein version numbers are disclosed, also See paras. 50-53, wherein time stamp and version stamp are disclosed; as taught by Xue.)
See claim 10 for motivation above.

As per claim 15, the rejection of claim 11 is hereby incorporated by reference, the combination of Edelstein and Goldberg discloses wherein the one or more non-transitory computer-readable storage media include additional computer-readable instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform additional operations comprising: sending additional content to the first client device, the additional content being generated by a service provider for consumption using a client application; (See paras. 7 and 70-71, wherein additional versions of document are disclosed, also See Figs. 2-3 and 5, paras. 38, 58, 89, wherein sending note versions information are disclosed; as taught by Edelstein.)
and sending the one or more versions of the additional content to the first client device. (See Figs. 2-3 and 5, paras. 38, 58, 89, wherein sending note versions information are disclosed; as taught by Edelstein.)
However, the combination of Edelstein an Goldberg fails to disclose receiving, from the first client device, an additional content synchronization request indicating that at least one version of the additional content is absent from an additional data structure of the first client device, the additional data structure dedicated to storing the additional content; determining one or more versions of the additional content that are absent from the additional data structure.
On the other hand, Xue teaches receiving, from the first client device, an additional content synchronization request indicating that at least one version of the additional content is absent from an additional data structure of the first client device, the additional data structure dedicated to storing the additional content; (See Fig. 5, paras. 56-59, wherein performing synchronization is disclosed; as taught by Xue.)
determining one or more versions of the additional content that are absent from the additional data structure. (See Fig. 5, paras. 56-59, wherein performing synchronization is disclosed; as taught by Xue.)
See claim 10 for motivation above.

As per claim 17, the rejection of claim 16 is hereby incorporated by reference, the combination of Edelstein and Goldberg fails to disclose wherein determining a difference between the version identifier of the current version of the second content and the previous version identifier of the second content; and wherein determining that the version of the second content is absent from the second data structure is based on the difference in relation to a scheme by which version identifiers of content are generated.
On the other hand, Xue teaches wherein determining a difference between the version identifier of the current version of the second content and the previous version identifier of the second content; (See Fig. 5, paras. 39, 47, wherein version numbers are disclosed, also See paras. 56-59, wherein performing synchronization is disclosed; as taught by Xue.)
and wherein determining that the version of the second content is absent from the second data structure is based on the difference in relation to a scheme by which version identifiers of content are generated. (See Fig. 5, paras. 39, 47, wherein version numbers are disclosed, also See paras. 56-59, wherein performing synchronization is disclosed; as taught by Xue.)
See claim 16 for motivation above.

As per claim 18, the rejection of claim 16 is hereby incorporated by reference, the combination of Edelstein, Xue, and Goldberg discloses wherein the one or more second data elements of the first data structure and the one or more second additional data elements of the second data structure are associated with one or more permission that restrict modification of the one or more second data elements and the one or more second additional data elements to modifications made by the server system; (See paras. 39-40 and 45, wherein pre-defined roles and access permissions are disclosed; as taught by Edelstein.)
 and wherein the method comprises: receiving, from the server system and in response to sending the client device content data to the server system, a version identifier update command; (See paras. 105-106, wherein updating process is disclosed; as taught by Edelstein.)
and modifying, based on the version identifier update command, a version identifier of the first content stored by a second data element of the one or more second data elements. (See paras. 105-106, wherein updating process is disclosed; as taught by Edelstein.)

As per claim 19, the rejection of claim 16 is hereby incorporated by reference, the combination of Edelstein and Xue discloses the method comprises displaying a plurality of messages included in the communication session are displayed by one or more user interfaces of the client application; (See paras. 52 and 87, wherein input/output mechanism for interacting with users and user interfaces are disclosed; as taught by Edelstein.)
However, the combination of Edelstein and Xue fails to disclose the communication session is established using messaging functionality of the client application.
On the other hand, Goldberg teaches the communication session is established using messaging functionality of the client application. (See col. 5, ll 11-20, wherein collaboration content items are disclosed, also See col. 9, ll 16-45, wherein collaboration features, such as instant messaging between users are disclosed; as taught by Goldberg.)
See claim 16 for motivation above.

As per claim 20, the rejection of claim 16 is hereby incorporated by reference, the combination of Edelstein, Xue, and Goldberg discloses wherein the client device receives the current version of the second content from the server system as part of one or more background processes during a period of time when the client application is not causing information to be displayed in association with the client application. (See Figs. 1, 7, paras. 47, 54, 98-99, wherein document versions information database and current document version is disclosed, also See para. 40, wherein time period viewing document version is disclosed; as taught by Edelstein.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153